DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Cross Reference to Related Applications
2.	This application is a 371 of International Application No. PCT/K1R2018/005199 filed on 05/04/2018, which claims priority to India Patent Application No. 201741015839 filed on 05/04/2017, and India Patent Application No. 201741015839 filed on 04/17/2018, the disclosures of which are herein incorporated by reference in their entirety.

                                                            Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

  Claims status
4.	This office action is a response to an application filed on 11/04/2019 in which claims 16-30 are pending for examination.
Based on the Preliminary Amendment filed on 11/04/2019, this listing of claims replace all prior versions, and listings, of claims in the application.


Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 11/04/2019 and 06/16/2020.

                                                            Drawings
6.	The Examiner contends that the drawings submitted on 11/04/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 16, 18, 19, 20, 21, 22, 24, 25, 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2019/0253908 A1), hereinafter “Fan” in view of INGALE et al. (US 2016/0057800 A1), hereinafter “Ingale”.
Regarding claim 16, Fan discloses a method for transmitting information by a user equipment (UE) in a dual connectivity wireless network (Figs. 4-5; method and apparatus for measurement report based on configuration of master node and secondary node supporting dual connectivity operation), the method comprising: 
generating SCG failure information (paragraphs [0221]-[0224], [0227]-[0228], [0232]; setting the contents of the MeasResultSCG-Failure) including measurement results for SN radio access technology (RAT) specific frequencies that the UE is configured to measure (paragraphs [0221]-[0224], [0227]-[0228], [0232]; setting the measResultServFreqList to include for each SCG cell that is configured by the SN to be measured); and 
transmitting, to a master node (MN), the SCG failure information (paragraph [0150]; report transmitted from the terminal device to the MN may comprise a failure message (such as a SCGFailureInformation message or other suitable signaling message) for informing the MN of a failure related to the SN).
While disclosing the whole subject matter recited in claim 16 as discussed above, Fan implies “detecting a secondary cell group (SCG) failure for a secondary node (SN)” (paragraph [0209]; procedure to inform an Evolved Universal Terrestrial Radio Access Network (EUTRAN) or NR MN about a SCG failure a UE has experienced). Ingale teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Ingale from the same or similar field of endeavor discloses detecting a secondary cell group (SCG) failure for a secondary node (SN) (Figs. 1, 7, paragraphs [0033], [0128]; RRC entity in the UE 103 detects the RLF and prepares the RLF report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “detecting a secondary cell group (SCG) failure for a secondary node (SN)” as taught by Ingale, in the system of Fan, so that it would provide configuration of user equipment for dual connectivity mode (Ingale, paragraph [0009]).

Regarding claim 18, Fan discloses a frequency identifier for the measurement results included in the SCG failure information is set, and the frequency identifier includes an access radio frequency count number (ARFCN) value (paragraph [0152]; frequency information may comprise some carrier information, for example, a carrier number (such as a value of the absolute radio frequency channel number (ARFCN)) and an additional frequency shift).

Regarding claim 19, Fan in view of Ingale disclose the method according to claim 16.
Ingale further discloses in case that the UE is unable to comply with a radio resource control (RRC) configuration received over a SCG signaling radio bearer (SRB) (Figs. 1, 7, paragraphs [0086], [0118]; if it is determined that the preamble transmission counter exceeds the pre-defined preamble transmission count then the random access procedure is unsuccessful), continuously using the RRC configuration prior to reception of a RRC reconfiguration message (Figs. 1, 7, paragraphs [0086], [0118]; continue to perform data exchange with the MeNB 101 for the data radio bearers established on the MeNB even though a RLF was detected on the SCell of the SeNB 102); and 
initiating a SCG failure information procedure to report SCG reconfiguration error (Figs. 1, 7, paragraph [0129]; RLF report prepared by the RRC entity of the UE 103 includes setting the connectionFailureType field to the RLF-SeNB and setting the cause value field to the RACH failure).
(Ingale, paragraph [0009]).

Regarding claim 20, Fan in view of Ingale disclose the method according to claim 16.
Ingale further discloses in case that the UE is unable to comply with a radio resource control (RRC) configuration received over a master cell group (MCG) SRB(Figs. 1, 7, paragraph [0087]; when the radio link problem on the data radio bearer established on the PCell 104 of the MeNB 101 is identified and after confirming the radio link problem the RLF-MeNB is detected), continuously using the RRC configuration prior to reception of a RRC reconfiguration message (Figs. 1, 7, paragraph [0087]; UE 103 can follow the legacy procedure if error indications are reported from lower layers such as the MAC entity or the RLC entity in the UE 103 associated with the MeNB 101) ; and 
initiating a connection re-establishment procedure (Figs. 1, 7, paragraph [0087]; the legacy procedure involves the RRC connection re-establishment procedure triggered by the RRC entity in the UE 103).
(Ingale, paragraph [0009]).

Regarding claim 21, Fan discloses the SCG failure is associated with at least one of a radio link failure (RLF), a SCG change failure, an exceeding maximum UL Tx timing difference, or a SCG integrity check failure (paragraphs [0221], [0224]; setting SCG failure types by UE).

Regarding claim 22, Fan discloses a method for receiving information by a base station corresponding to a master node (MN) in a dual connectivity wireless network (Figs. 4-5; method and apparatus for measurement report based on configuration of master node and secondary node supporting dual connectivity operation), the method comprising: 
receiving, from a user equipment (UE) (paragraphs [0150], [0221]-[0224], [0227]-[0228], [0232]; report transmitted from the terminal device to the MN may comprise a failure message (such as a SCGFailureInformation message or other suitable signaling message) for informing the MN of a failure related to the SN), secondary cell group (SCG) failure information including measurement results for secondary node (SN) radio access (paragraphs [0150], [0221]-[0224], [0227]-[0228], [0232]; set the measResultServFreqList to include for each SCG cell that is configured by the SN to be measured, if any, within measResultServingCell the quantities of the concerned SCell, if available, according to specific performance requirements), when the UE detects a SCG failure for the SN (paragraphs [0150], [0221]-[0224], [0227]-[0228], [0232]; based on measurements collected up to the moment the UE detected the failure).
While disclosing the whole subject matter recited in claim 22 as discussed above, Fan implies “detecting a secondary cell group (SCG) failure for a secondary node (SN) and transmitting, to the UE, a SN failure report acknowledge message in response to the SCG failure information” (paragraph [0209]; procedure to inform an Evolved Universal Terrestrial Radio Access Network (EUTRAN) or NR MN about a SCG failure a UE has experienced). Ingale teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Ingale from the same or similar field of endeavor discloses UE detects a SCG failure for the SN (Figs. 1, 7, paragraphs [0033], [0128]; RRC entity in the UE 103 detects the RLF and prepares the RLF report) and 
transmitting, to the UE (Figs. 1, 7, step 708, paragraph [0130]; RRC connection reconfiguration message), a SN failure report acknowledge message in response to the SCG failure information (Figs. 1, 7, step 708, paragraph [0130]; example based on the RRC reconfiguration parameters received in the RRC connection reconfiguration message the UE removes the SeNB configuration and re-establishes the data radio bearer handled by SCell 105 on the PCell 104 of the MeNB 101).
(Ingale, paragraph [0009]).

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 19.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 20.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 22.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claims 18 and 21.

10.	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2019/0253908 A1), hereinafter “Fan” in view of INGALE et al. (US 2016/0057800 A1), hereinafter “Ingale” in view of WU et al. (US 2021/0068186 A1), hereinafter “Wu”.
	Regarding claim 17, Fan in view of Ingale disclose the method according to claim 16.
	Neither Fan nor Ingale explicitly discloses “the SCG failure information and a failure type for the SCG failure are transmitted from the MN to the SN”.
However, Wu from the same or similar field of endeavor discloses the SCG failure information and a failure type for the SCG failure are transmitted from the MN to the SN (Fig. 8, paragraph [0075]; MN forwards the relevant information, reported by the terminal side device, of the secondary cell failure of the SRB occurred in the SCG to the secondary node (SN)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the SCG failure information and a failure type for the SCG failure are transmitted from the MN to the SN” as taught by Wu, in the combined system of Fan and Ingale, so that it would provide (Wu, paragraph [0008]).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 17.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414